DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tseng (U.S. 2013/0161420).

    PNG
    media_image1.png
    570
    662
    media_image1.png
    Greyscale

Annotated Figure 5 from Tseng.

A showerhead bracket (1) comprising:
a bracket body (1) including a fluid inlet (5) and a fluid outlet 3 (see paragraph 0026)
a spool (62) disposed between the fluid inlet (5) and the fluid outlet (3) and rotatable relative to the bracket body (1), the spool (62) defining a fluid passage for selectively coupling the fluid inlet (5) and the fluid outlet (3) depending on the rotational position of the spool (62) relative to the bracket body 1 (see paragraphs 0026 and 0028)
a flow control knob (63, 64) non-slidably and non-rotatably connected to the spool (62) such that the flow control knob (63, 64) and the spool (62) rotate together relative to the bracket body (1), while inhibiting axial disengagement of the flow control knob (63, 64) from the spool 62 (see paragraph 0028)
Regarding claim 2, Tseng discloses:
wherein the flow control knob (63, 64) and the spool (62) are aligned along a common rotational axis (see Figure 5)
Regarding claim 6, Tseng discloses:
wherein the spool (62) includes one or more prongs (see annotated figure above) that engage the flow control knob (63, 64) to secure the flow control knob (63, 64) to the spool 62 (see paragraph 0028; see Figure 5)
Regarding claim 7, Tseng discloses:
wherein the one or more prongs (see annotated figure above) comprise a pair of prongs positioned on opposing sides of the spool 62 (see Figure 5)
Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yu (U.S. Patent No. 5,123,628)
Regarding claim 1, Yu discloses:
A showerhead bracket (10) comprising:
a bracket body (16) including a fluid inlet (20) and a fluid outlet 26 (Col. 3, lines 22-43)
a spool (32, 34) disposed between the fluid inlet (20) and the fluid outlet (22) and rotatable relative to the bracket body (16), the spool (32, 34) defining a fluid passage for selectively coupling the fluid inlet (20) and the fluid outlet (22) depending on the rotational position of the spool (32, 34) relative to the bracket body 16 (Col. 3, lines 44-56)
a flow control knob (38) non-slidably and non-rotatably connected to the spool (32, 34) such that the flow control knob (38) and the spool (32, 34) rotate together relative to the bracket body (16), while inhibiting axial disengagement of the flow control knob (38) from the spool 32, 34 (Col. 3, lines 44-56)
Regarding claim 2, Yu discloses:
wherein the flow control knob (38) and the spool (32, 34) are aligned along a common rotational axis (see Figure 2)
Regarding claim 3, Yu discloses:
a first portion (32) of the spool (32, 34) is received within the bracket body 16
a second portion (34) of the spool (32, 34) projects outwardly from the bracket body 16
Regarding claim 4, Yu discloses:
wherein the flow control knob (38) is connected to the second portion (34) of the spool 32, 34 (Col. 3, lines 44-56)
Regarding claim 5, Yu discloses:
wherein the flow control knob (38) is mounted onto the second portion (34) of the spool 32, 34 (Col. 3, lines 44-56)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Spangler et al. (U.S. Patent No. 4,593,430).
Regarding claims 8 and 13-15, Tseng discloses the invention as essentially claimed, but fails to disclose wherein the spool includes one or more arcuate cylindrical walls, which, together with the one 
Spangler teaches an arrangement for attaching a knob, wherein a valve (18, 22) includes one or more arcuate cylindrical walls (72), which, together with one or more prongs (78), form a generally cylindrical, partitioned wall that projects outwardly from a body; the one or more prongs (78) comprise a pair of prongs (Col. 3, line 56 - Col. 4, line 12); the valve (18, 22) includes an arcuate wall (72) positioned between the pair of prongs 78 (Col. 3, line 56 - Col. 4, line 12); and the valve (18, 22) defines a slot (68) in the arcuate wall (72) of the valve 18, 22 (Col. 3, line 56 - Col. 4, line 12); wherein a flow control knob (16) includes a tab (36) that is received in the slot (68) to inhibit the flow control knob (16) from rotating relative to the valve 18, 22 (Col. 3, line 56 - Col. 4, line 12); wherein the tab (36) projects inwardly from an inner surface of the flow control knob 16 (Col. 3, line 56 - Col. 4, line 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tseng to provide wherein the spool includes one or more arcuate cylindrical walls, which, together with the one or more prongs, form a generally cylindrical, partitioned wall that projects outwardly from the bracket body; the one or more prongs comprise a pair of prongs; the spool includes an arcuate wall positioned between the pair of prongs; and the spool defines a slot in the arcuate wall of the spool; wherein the flow control knob includes a tab that is received in the slot to inhibit the flow control knob from rotating relative to the spool; wherein the tab projects inwardly from an inner surface of the flow control knob, as taught by Spangler. Doing so would provide an alternative known arrangement for connecting a valve to a knob, which would provide the predictable results of allowing rotation of the knob to move the valve.
Claims 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Martin (U.S. Patent No. 5,337,450).

    PNG
    media_image2.png
    610
    568
    media_image2.png
    Greyscale

Annotated Figure 4 from Martin.
Regarding claims 9-12, Tseng discloses the invention as essentially claimed, but fails to disclose wherein the one or more prongs each include an end with a catch that engages the flow control knob to secure the flow control knob to the spool; wherein the flow control knob defines a notch on an inner surface of the flow control knob that receives the catch; wherein the flow control knob includes an inwardly- projecting shelf on an inner surface of the flow control knob that engages the catch; wherein the flow control knob further includes a rib that extends from the shelf to the inner surface to facilitate sliding of the catch over the shelf.
Martin teaches an arrangement for attaching a valve to a knob, wherein one or more prongs (42) each include an end with a catch (44) that engages a valve 48 to secure a flow control knob (28) to the valve 48 (Col. 4, lines 16-25); wherein the valve (48) defines a notch (50) on a surface of the valve (48) that receives the catch 44 (Col. 4, lines 16-25); wherein the valve (48) includes an inwardly- projecting shelf (the walls of notch 50 make a shelf) on a surface of the valve 48 that engages the catch 44 (Col. 4, lines 16-25); wherein the valve (48) further includes a rib (see annotated figure above) that extends from the shelf (the wall of notch 50 make a shelf) to the inner surface to facilitate sliding of the catch (44) over the shelf (the wall of notch 50 make a shelf).
Please note that since Tseng already teaches the prongs and the positioning of the prongs, the combination would teach the prongs of Tseng engaging with the flow control knob through the catches and notch assembly of Martin, even though Martin teaches the knob having the prongs.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tseng to provide wherein the one or more prongs each include an end with a catch that engages the flow control knob to secure the flow control knob to the spool; wherein the flow control knob defines a notch on an inner surface of the flow control knob that receives the catch; wherein the flow control knob includes an inwardly- projecting shelf on an inner surface of the flow control knob that engages the catch; wherein the flow control knob further includes a rib that extends from the shelf to the inner surface to facilitate sliding of the catch over the shelf. Doing so would secure the knob to the valve (Col. 4, lines 16-25), as taught by Martin.
Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Lipski (U.S. Patent No. 4,964,573).
Regarding claims 17-19, Tseng discloses the invention as essentially claimed, and further discloses a cradle (2) configured to receiver a handle for a handheld showerhead 8 (see paragraph 0028; see Figure 8).
Tseng fails to disclose the cradle rotatably connected to the bracket body; wherein the cradle, the flow control knob, and the spool are aligned along a common rotational axis; wherein the cradle and the spool are independently rotatable relative to the bracket body.
Lipski teaches a showerhead system comprising the cradle (48) rotatably connected to a bracket body 40 (Col. 3, lines 30-45); wherein the cradle (48), a control knob (40), and an element (50) are aligned along a common rotational axis (see Figures 1 and 3); wherein the cradle (48) and the element (50) are independently rotatable relative to the bracket body 40 (Col. 3, lines 30-45; lines 53-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tseng to provide the cradle rotatably connected to the bracket body; wherein the cradle, the flow control knob, and the spool are aligned along a common rotational axis; wherein the cradle and the spool are independently rotatable relative to the bracket body. Doing so would allow a selected angle for a show spray emitted from the shower head (Col. 2, lines 27-35), as recognized by Lipski.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng in view of Spangler in further view of Lipski.
Regarding claim 20, Tseng discloses a showerhead bracket (1) comprising: a bracket body (1) including a first end, a second end, a fluid inlet (5), and a fluid outlet (3), the fluid inlet (5) and the fluid outlet (3) positioned between the first end and the second end of the bracket body (1), the fluid inlet (5) and the fluid outlet (3) in fluid communication with an interior chamber of the bracket body 1 (see paragraph 0026); a cradle (2) positioned at the first end of the bracket body 1; a spool (62) including a 
Tseng fails to disclose a second portion projecting outwardly from the second end of the bracket body; the cradle rotatable relative to the bracket body.
Spangler teaches an arrangement for attaching a knob comprising a second portion (22) projecting outwardly from a second end of a body.
Further regarding this limitation, as seen in Figures 1 and 2, the handle 26 fully covers connector 22, therefore connector 22 projects outwardly from the countertop or escutcheon. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tseng to provide a second portion projecting outwardly from the second end of the bracket body, as taught by Spangler. Doing so would provide an alternative known arrangement for connecting a valve to a knob, which would provide the predictable results of allowing rotation of the knob to move the valve.
The combination fails to teach the cradle rotatable relative to the bracket body.
Lipski teaches a showerhead adaptor wherein a cradle (48) is rotatable relative to a bracket body 40 (Col. 3, lines 30-45; lines 53-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753